DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 16, 19, 23-26, 28-31, and 36-42 are pending.
Claims 1-15, 17, 18, 20-22, 27, and 32-35 are canceled. 
Claims 16, 19, 23-26, 28-31, and 36-42 are rejected. 

Objections to Specification
The specification is objected to because it lacks a “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S)” section heading. MPEP 608.01(a).

Claim Objections
Claim 30 is objected to because the limitations listed as “e) a percentage by weight ratio of sulphate to L-amino acid of 0.8 to 1.2; d) a surface-active substance content of 0.1 to 20% by weight” (emphasis added) should be in the correct order and linked with the conjunction “and”. 
This objection may be overcome by properly amending claim 30 to recite: “d) a percentage by weight ratio of sulphate to L-amino acid of 0.8 to 1.2; and e) a surface-active substance content of 0.1 to 20% by weight”. 
Claim 31 is objected to because the limitations listed as “c) a solids content (including biomass) of 35 to 60% by weight; d) a surface-active substance content of 0.3 to 10% by weight.” should be linked with the conjunction “and”. 
This objection may be overcome by properly amending claim 31 to recite: “c) a solids content (including biomass) of 35 to 60% by weight; and d) a surface-active substance content of 0.3 to 10% by weight” (emphasis added). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 19, 23-26, 28-31, 44, and 45 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is indefinite because it is not clear whether “one or more surface-active substances” are required to be present in the fermentation broth. Claim 16 recites “a) providing a fermentation broth containing the L-amino acid and optionally one or more surface-active substances” (emphasis added). Claim 16 also recites “c) adjusting the amount of surface-active substance in the fermentation broth so that the total amount of surface-active substance present comprises 0.025 to 20% by weight”. Based on the express language of optional surface-active substances and on the language seeming to require the presence of one or more surface-active substances (i.e., the total amount of surface-active substance present comprises 0.025 to 20% by weight), it is not clear whether the “one or more surface-active substances” are required to be present. 
Claim 44 is indefinite because it is not clear whether the parenthetical “(including biomass)” in the phrase “c) a solids content (including biomass) of 25 to 70% by weight” requires biomass included in the solids calculation or whether the biomass is optional in the solids calculation. 
Claim 45 is indefinite because it is not clear whether the parenthetical “(including biomass)” in the phrase “c) a solids content (including biomass) of 35 to 60% by weight” requires biomass included in the solids calculation or whether the biomass is optional in the solids calculation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 23-26, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lotter et al., US 2010/0310714 A1; in view of Sibbald et al., US 3,541,204 A.
Regarding claim 16: Lotter discloses a method for preparing a feed additive (para 0023) containing an L-amino acid (para 0023). 
a) providing a fermentation broth containing the L-amino acid and optionally one or more surface-active substances;
Lotter discloses providing a fermentation broth containing the L-amino acid (para 0059-0060). Lotter discloses one or more surface-active substances (antifoam) in a fermentation broth (para 0055). Lotter discloses the one or more surface-active substances (antifoam) agent may be a polyglycol (polyglycol esters of fatty acids, para 0055).
b) determining the water content of the fermentation broth containing the L-amino acid and adjusting the content to 35 to 75% by weight if it is determined to be outside of that range;
In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. 
Lotter discloses the fermentation broth comprises water (aqueous medium, para 0023). Lotter suggests determination and adjustment of water content as follows: Lotter discloses the biomass is completely or virtually completely removed, so that none (0%) or at most 30%, at most 20%, at most 10%, at most 5%, at most 1%, or at most 0.1%, of biomass remains in the product produced (para 0068). Lotter discloses if the biomass is separated off, if appropriate, organic or inorganic solids present in the fermentation broth are in part or entirely removed (para 0072). 
A solids content of 0 to 30% means the water content of the aqueous fermentation broth (claim 1) is 70% to 100% (sample calculation: 100% - 30% solids = 70% water). 
Since Lotter suggests removing different amounts of biomass, one having ordinary skill in the art at the time the invention was filed would understand Lotter is also adjusting water content. 
c) adjusting the amount of surface-active substance in the fermentation broth so that the total amount of surface-active substance present comprises 0.025 to 20% by weight;
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the concentration of a polyglycol (polyglycol esters of fatty acids, para 0065) that is known for use as an antifoam represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
d) spray drying the fermentation broth of step c), to form a dried feed additive; wherein the amount of surface-active substance present prior to spray drying is sufficient to produce a dried feed additive with a particle density of at least 1.138 g/cm3
Lotter discloses spray drying the fermentation broth of step c), to form a dried feed additive (para 0073). 
Lotter does not disclose particle density. 
Sibbald is drawn to capsules for feeding to ruminants (col. 1, ln. 16-17). Sibbald discloses the capsules comprise amino acids (col. 1, ln. 19). Sibbald discloses the capsules have a density ranges of about 0.8-2.0 g/cm3 and about 1.0-1.4 g/cm3 (col. 4, ln. 3; note that density of the particle is given in units of g/ml, col. 6, ln. 69; also note that g/ml are equivalent to g/cm3). Sibbald discloses the density must be sufficient to ensure that the product does not float on the surface of the rumen contents for an undue period of time and the density must not be so great that the capsules fall to the floor of the rumen (col. 3, ln. 56 to col. 4, ln. 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a granulated feed supplement, as taught in Lotter, having a density of 0.8-2.0 g/cm3, as taught in Sibbald, to obtain a granulated feed having particle density of 0.8-2.0 g/cm3. One of ordinary skill in the art at the time the invention was filed would have been motivated to make feed with a particle density of 0.8-2.0 g/cm3 to ensure that the product does not float on the surface of the rumen contents for an undue period of time and does not fall to the floor of the rumen (col. 3, ln. 56 to col. 4, ln. 2). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 19: Sibbald discloses the capsules have a density ranges of about 0.8-2.0 g/cm3 and about 1.0-1.4 g/cm3 (col. 4, ln. 3). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 23: Lotter discloses antifoam in a fermentation broth (para 0055). Lotter discloses the antifoam agent may be a surfactant (polyglycol esters of fatty acids, para 0055). 
Regarding claim 24: Lotter discloses antifoam in a fermentation broth (para 0055). Lotter discloses the antifoam agent may be polyglycol (para 0055). 
Regarding claims 25 and 26: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the concentration of a polyglycol (polyglycol esters of fatty acids, para 0065) that is known for use as an antifoam represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 28: Lotter discloses L-lysine (para 0023). 
Regarding claim 29: Lotter discloses L-lysine (para 0023). Lotter discloses a sulphate/L-lysine ratio of 0.85 to 1.2 (para 0029). 
Regarding claims 30 and 31: 
a) a biomass content of 2 to 12% by weight (claim 30); a) a biomass content of 4 to 8% by weight (claim 31)
Lotter discloses the biomass is completely or virtually completely removed, so that none (0%) or at most 30%, at most 20%, at most 10%, at most 5%, at most 1%, or at most 0.1%, of biomass remains in the product produced (para 0068). 
b) an L-amino acid content of 12 to 48% by weight (claims 30 and 31);
Lotter discloses the fermentation broths suitable for industrial purposes have an L-lysine content of 40 g/kg to 180 g/kg (para 0065), which is equivalent to 4% to 18%. 
Sample calculation: 
40 g/1 kg * 1 kg/1000 g * 100% = 4%
180 g/1 kg * 1 kg/1000 g * 100% = 18%
c) a solids content (including biomass) of 25 to 70% by weight (claim 30); c) a solids content (including biomass) of 35 to 60% by weight (claim 31);
Lotter discloses the biomass is completely or virtually completely removed, so that none (0%) or at most 30%, at most 20%, at most 10%, at most 5%, at most 1%, or at most 0.1%, of biomass remains in the product produced (para 0068). Lotter discloses if the biomass is separated off, if appropriate, organic or inorganic solids present in the fermentation broth are in part or entirely removed (para 0072). 
e) a percentage by weight ratio of sulphate to L-amino acid of 0.8 to 1.2 (claim 30)
Lotter discloses a sulphate/L-lysine ratio of 0.85 to 1.2 (para 0029). 
d) a surface-active substance content of 0.1 to 20% by weight (claim 30); d) a surface-active substance content of 0.3 to 10% by weight (claim 31)
The discussion of MPEP 2144.05 II applies here as above. In the present case, the concentration of a polyglycol (polyglycol esters of fatty acids, para 0065) that is known for use as an antifoam represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 19, 23-26, 28-31, and 36-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,076,616 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 16: ‘616 claims a method for preparing a feed additive containing an L-amino acid (claim 1). ‘616 claims obtaining a fermentation broth (claim 1) by i) fermenting an L-amino acid-producing microorganism in an aqueous culture medium to produce a fermentation broth (claim 1); ii) after the fermenting step i) is complete: adding surface-active substance to the fermentation broth to a final concentration of 0.025 to 20% by weight (claim 1); and b) drying the fermentation broth obtained in step (a) in order to convert it into said feed additive (claim 1); wherein the concentrations of biomass and surface-active substance in the fermentation broth are such that the feed additive of step b) is a particulate composition with a particle density of at least 1.138 g/cm3 (a particle density of at least 1.20 g/cm3, claim 1). ‘616 claims spray drying (claim 10). ‘616 claims the solids content of the fermentation broth prior to drying is 20 to 60% (claim 9). A solids content of 20 to 60% means the water content  of the aqueous fermentation broth (claim 1) is 40 to 80% (sample calculation: 100% - 20% solids – 80% solids). ‘616 claims removing biomass (claim 1). Removal of biomass adjusts the solids and water content percentage remaining in the broth. In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. Therefore, one having ordinary skill in the art at the time the invention was filed would understand that ‘616 is adjusting water content.
Regarding claim 19: ‘616 claims a dried feed additive with a particle density of 1.138 to 1.160 g/cm3 (a particle density of at least 1.20 g/cm3, claim 1; a particle density of 1.20-1.30 g/cm3, claim 2).
Regarding claim 23: ‘616 claims the surface-active substance is selected from the group consisting of: corn steep liquor; lipids; antifoaming agents; surfactants; and mixtures thereof (claim 7).
Regarding claim 24: ‘616 claims the surface-active substance is an antifoaming agent selected from the group consisting of: polysiloxanes; mono- and polyglycols; phospholipids; and fatty acid glycerides (claim 8). 
Regarding claims 25 and 26: ‘616 claims prior to spray drying, the surface-active substance is present in the fermentation broth in an amount of 0.1 to 20% by weight (0.025 to 20% by weight, claim 1). 
Regarding claim 28: ‘616 claims the L-amino acid is L-lysine, L-methionine, L-threonine, L-valine or L-tryptophan (claim 4).
Regarding claim 29: ‘616 claims the L-amino acid is L-lysine and, after completion of the fermentation and before the start of the drying, ammonium sulphate and/or sulphuric acid is added to the fermentation broth in order to establish a sulphate/L-amino acid ratio of 0.85 to 1.2 (claim 5).
Regarding claims 30 and 31: ‘616 claims the fermentation broth used in drying comprises: a) a biomass content of 2 to 12% by weight (the biomass content to, at most, 4% by weight, claim 1); b) an L-amino acid content of 12 to 48% by weight (claim 9); c) a solids content (including biomass) of 25 to 70% by weight (claim 9); e) a percentage by weight ratio of sulphate to L-amino acid of 0.8 to 1.2 (claims 5 and 9); d) a surface-active substance content of 0.1 to 20% by weight (adding surface-active substance to the fermentation broth to a final concentration of 0.025 to 20% by weight, claims 1 and 9). 
Regarding claim 36: ‘616 claims a method for preparing a feed additive (claim 1) comprising the following steps: a) obtaining a fermentation broth (claim 1) by i) fermenting an L-amino acid-producing microorganism in an aqueous culture medium to produce a fermentation broth (claim 1); ii) after the fermenting step i) is complete: adding surface-active substance to the fermentation broth to a final concentration of 0.025 to 20% by weight (claim 1); and b) drying the fermentation broth obtained in step (a) in order to convert it into said feed additive (claim 1); wherein the concentrations of biomass and surface-active substance in the fermentation broth are such that the feed additive of step b) is a particulate composition with a particle density of at least 1.138 g/cm3 (a particle density of at least 1.20 g/cm3, claim 1). 
Regarding claim 37: ‘616 claims a dried feed additive with a particle density of 1.138 to 1.160 g/cm3 (a particle density of at least 1.20 g/cm3, claim 1; a particle density of 1.20-1.30 g/cm3, claim 2). 
Regarding claim 38: ‘616 claims prior to drying, the fermentation broth comprises a surface-active substance (claim 1) selected from the group consisting of: corn steep liquor, lipids, antifoaming agents, surfactants and mixtures thereof (claim 7). 
Regarding claim 39: ‘616 claims prior to drying, the fermentation broth comprises an antifoaming agent (claim 1) selected from the group consisting of: polysiloxanes, mono- and polyglycols, phospholipids and fatty acid glycerides (claim 8). 
Regarding claim 40: ‘616 claims the solids content of the fermentation broth prior to drying is 20 to 60% (claim 9). A solids content of 20 to 60% means the water content  of the aqueous fermentation broth (claim 1) is 40 to 80% (sample calculation: 100% - 20% solids = 80% water). ‘616 claims removing biomass (claim 1). Removal of biomass adjusts the solids and water content percentage remaining in the broth. In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. Therefore, one having ordinary skill in the art at the time the invention was filed would understand that ‘616 is adjusting water content. 
Regarding claim 41: ‘616 claims prior to drying, the surface-active substance is present in the fermentation broth in an amount of 0.3 to 10% by weight (adding surface-active substance to the fermentation broth to a final concentration of 0.025 to 20% by weight, claim 1; surface-active substance content of 0.3 to 10% by weight, claim 11). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 42: ‘616 claims the L-amino acid is L-lysine, L-methionine, L-threonine, L-valine or L-tryptophan (claim 4). 
Regarding claim 43: ‘616 claims the L-amino acid is L-lysine and, after completion of the fermentation and before the start of the drying, ammonium sulphate and/or sulphuric acid is added to the fermentation broth in order to establish a sulphate/L-amino acid ratio of 0.85 to 1.2 (claim 5).
Regarding claims 44 and 45: ‘616 claims the fermentation broth used in drying comprises: a) a biomass content of 2 to 12% by weight (the biomass content to, at most, 4% by weight, claim 1); b) an L-amino acid content of 12 to 48% by weight (claim 9); c) a solids content (including biomass) of 25 to 70% by weight (claim 9); e) a percentage by weight ratio of sulphate to L-amino acid of 0.8 to 1.2 (claims 5 and 9); d) a surface-active substance content of 0.1 to 20% by weight (adding surface-active substance to the fermentation broth to a final concentration of 0.025 to 20% by weight, claims 1 and 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619